DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-19 responded on January 20, 2022 are pending,  claims 1, 3-6, 8, 10-14 and 16-19 are amended.
Response to Arguments
Applicant’s arguments, see pg.10, filed January 20, 2022, with respect to the claim interpretation of claim(s) 1 and 8 invoke 35 U.S.C. 112(f) have been fully considered and are persuasive.  Therefore, claims 1 and 8 do not invoke 35 U.S.C. 112(f) thereinafter.  
Applicant’s arguments, see pg. 11, filed January 20, 2022, with respect to 35  have been fully considered and are persuasive.  The rejection of claims 1-7, 10-11, 16 and 18 has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any additional reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0136884 A1, provisional application 62/840,721 filed on April 30 2019, hereinafter "Park") in view of Jia et al. (US 2020/0195381 A1, hereinafter "Jia").
Regarding claim 1, Park discloses a communication apparatus comprising:
at least one first processer (Park, Fig. 6 602 processor); and
at least one first memory coupled to the at least one first processor and having stored thereon instructions that, when executed by the at least one first processor, cause the communication apparatus to act as (Park, Fig. 6 The instructions 624 may also reside, completely or at least partially, within the main memory 604, within static memory 606, or within the hardware processor 602 during execution):a generation unit configured to generate an Extremely High Throughput physical-layer protocol data unit (EHT PPDU), wherein the generated EHT PPDU is one of an EHT single-user (SU) PPDU, an EHT extended range (ER) SO PPDU, or an EHT multiuser (MU) PPDU (Park, Fig. 4 TX processor (i.e. generation unit) [0066] The HE or EHT frame may be a physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU), there may be different types of PPDUs that may have different fields and different physical layers and/or different media access control (MAC) layers. For example, a single user (SU) PPDU, multiple-user (MU) PPDU, extended-range (ER) SU PPDU), and wherein the generated EHT PPDU includes a legacy short training field (L-STF) (Park, Fig. 9 a PPDU 900 with non-HT short training field (L-STF 902)), 
a legacy long training field (L-LTF) configured to be communicated after the LSTF (Park, Fig. 9 a PPDU 900 with non-HT long training field (L-LTF 904)),
a legacy signal field (L-SIG) configured to be communicated after the L-LTF (Park, Fig. 9 a PPDU 900 with non-HT SIGNAL field (L-SIG 906)),
an EHT signal field (EHT-SIG) configured to be communicated after the L-SIG
and including a field indicating information regarding [semi-orthogonal multiple access (SOMA)] (Park, Fig. 9 910 U-SIG [0103] When new SIG fields have been defined in a new amendment, for example the IEEE 802.11ax HE-SIG-A, only devices that support IEEE 802.11ax and any follow-on amendments (e.g. IEEE 802.11be) (i.e. SOMA) can decode the information in the HE-SIG-A field),
an EHT short training field (EHT-STF) configured to be communicated after the EHT-SIG (Park, Fig. 9 a PPDU 900 with EHT short training field (EHT-STF 914)), and an EHT long training field (EHT-LTF) configured to be communicated after the EHT-STF (Park, Fig. 9 a PPDU 900 with EHT long training field (EHT-LTF 916)); and
a transmission unit configured to transmit the PPDU generated by the generation unit (Park, Fig. 4 311 TX [0062-63] the EHT STA or AP may transmit beacon frames using PPDU).
Park discloses EHT portion field and 802.11 be but does not explicitly disclose wherein the information regarding SOMA indicates whether SOMA is used in transmission of data included in a data field of the EHT PPDU. 
wherein the information regarding SOMA indicates whether SOMA is used in transmission of data included in a data field of the EHT PPDU (Jia, [0031] incorporate space-time block codes (STBCs) to enhance the throughput of lower signal-to-noise (SNR) WLAN signals. In keeping with the two STA scenario noted above, the ensuing disclosures provide for an STBC-based SOMA scheme that incorporates STBC block codes that may be applied to either one or both of the STAs' SOMA modulated data. In addition, an indication of the STBC-based SOMA implementation is to be included in the packet data frame structure, such as in the Extremely High Throughput (EHT) signal (SIG) field, to ensure proper processing).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified EHT preamble design disclosed by Park and SOMA signaling disclosed by Jia with a motivation to make this modification in order to improve throughput rate performance for lower signal strength data (Jia, abstract).	
Regarding claim 2, Park discloses wherein the transmission unit includes an antenna used to transmit the EHT PPDU generated by the generation unit (Park, Fig. 7 712 antenna [0062-63] the EHT STA or AP may transmit beacon frames using PPDU).
(Park, [0103, 137, 146] When new SIG fields have been defined in a new amendment, for example the IEEE 802.11ax HE-SIG-A, only devices that support IEEE 802.11ax and any follow-on amendments (e.g. IEEE 802.11be) (i.e. SOMA) can decode the information in the HE-SIG-A field, encoding a portion of a PPDU, the portion of the PPDU comprising a U-SIG, the U-SIG comprising a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field, the version identifier field indicating a standard version of the PPDU, encode a legacy preamble portion of the PPDU, the legacy preamble portion before the U-SIG, wherein the legacy preamble comprises a legacy signal field (L-SIG) and a repeated legacy signal field (RL-SIG), wherein the L-SIG comprises a length field, the length field indicating length of the PPDU, wherein the length mod 3 is equal to zero) but does not discloses wherein in a case where SOMA is used to multiplex data included in a data field of the generated EHT PPDU to be transmitted by the transmission unit, the generation unit generates an EHT-SIG including the information regarding SOMA, and in a case where SOMA is not used to multiplex the data, the generation unit generates an EHT-SIG that does not include the information regarding SOMA.
Jia from the same field of endeavor disclose wherein in a case where SOMA is used to multiplex data included in a data field of the generated EHT PPDU to be transmitted by the transmission unit, the generation unit generates an EHT-SIG including the information regarding SOMA, and in a case where SOMA is not used to multiplex the data, the generation unit generates an EHT-SIG that does not include the (Jia, [0031] incorporate space-time block codes (STBCs) to enhance the throughput of lower signal-to-noise (SNR) WLAN signals. In keeping with the two STA scenario noted above, the ensuing disclosures provide for an STBC-based SOMA scheme that incorporates STBC block codes that may be applied to either one or both of the STAs' SOMA modulated data. In addition, an indication of the STBC-based SOMA implementation is to be included in the packet data frame structure, such as in the Extremely High Throughput (EHT) signal (SIG) field, to ensure proper processing).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified EHT preamble design disclosed by Park and SOMA signaling disclosed by Jia with a motivation to make this modification in order to improve throughput rate performance for lower signal strength data (Jia, abstract).	
Regarding claim 4, Park discloses wherein the is compliant with the Institute of Electrical and Electronics Engineers (IEEE) 802.11 be standard (Park, [0103, 146] When new SIG fields have been defined in a new amendment, for example the IEEE 802.11ax HE-SIG-A, only devices that support IEEE 802.11ax and any follow-on amendments (e.g. IEEE 802.11be) can decode the information in the HE-SIG-A field, encoding a portion of a PPDU, the portion of the PPDU comprising a U-SIG, the U-SIG comprising a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field, the version identifier field indicating a standard version of the PPDU).
the data included in the data field of generated EHT PPDU (Park, [0146] encoding a portion of a PPDU, the portion of the PPDU comprising a U-SIG, the U-SIG comprising a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field, the version identifier field indicating a standard version of the PPDU).
Regarding claim 6, Park discloses wherein the information regarding SOMA is a parameter regarding SOMA used in the transmission of the the data field of the generated EHT PPDU (Park, [0146] encoding a portion of a PPDU, the portion of the PPDU comprising a U-SIG, the U-SIG comprising a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field, the version identifier field indicating a standard version of the PPDU).
Regarding claim 7, Park discloses wherein the parameter regarding SOMA includes at least one of information indicating a destination of the data, information indicating a modulation method and a coding rate of the data (Park, [0139] The AD SIG 2112 includes a MCS field that indicates how the data field 2118 is encoded in accordance with some embodiments), information regarding transmission power of the data, or information regarding a constellation of the data (Park, [0100] the MAC circuitry 706 may be arranged to contend for the wireless medium based on channel contention settings, transmitting power level, and a clear channel assessment level).

at least one first processer (Park, Fig. 6 602 processor); and
at least one first memory coupled to the at least one first processor and having stored thereon instructions that, when executed by the at least one first processor, cause the communication apparatus to act as (Park, Fig. 6 The instructions 624 may also reside, completely or at least partially, within the main memory 604, within static memory 606, or within the hardware processor 602 during execution):
a reception unit configured to receive an Extremely High Throughput EHT PPDU), wherein the received EHT PPDU is one of an EHT single-user (SU) PPDU, an EHT extended range (ER) SU PPDU or an EHT multiuser (MU) PPDU (Park, Fig. 4 RX processor (i.e. reception unit) [0066] The HE or EHT frame may be a physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU). In some embodiments, there may be different types of PPDUs that may have different fields and different physical layers and/or different media access control (MAC) layers. For example, a single user (SU) PPDU, multiple-user (MU) PPDU, extended-range (ER) SU PPDU), and wherein the received EHT PPDU includes a legacy short training field (L-STF) (Park, Fig. 9 a PPDU 900 with non-HT short training field (L-STF 902)), a legacy long training field (L-LTF) configured to be communicated after the L-STF (Park, Fig. 9 a PPDU 900 with non-HT long training field (L-LTF 904)), a legacy signal field (L-SIG) configured to be communicated after the L-LTF (Park, Fig. 9 a PPDU 900 with non-HT SIGNAL field (L-SIG 906)), an EHT signal field (EHT-SIG) configured to be communicated after the L-SIG and including a field for providing information regarding [semi-orthogonal multiple access (Park, Fig. 9 910 U-SIG [0103]When new SIG fields have been defined in a new amendment, for example the IEEE 802.11ax HE-SIG-A, only devices that support IEEE 802.11ax and any follow-on amendments (e.g. IEEE 802.11be)  (i.e. SOMA) can decode the information in the HE-SIG-A field), an EHT short training field (EHT-STF) configured to be communicated after the EHT-SIG (Park, Fig. 9 a PPDU 900 with EHT short training field (EHT-STF 914)), and an EHT long training field (EHT-LTF) configured to be communicated after the EHT-STF (Park, Fig. 9 a PPDU 900 with EHT long training field (EHT-LTF 916)); and a communication unit configured to execute communication based on the information [regarding SOMA] received by the reception unit (Park, Fig. 4 309 RX [0063] the EHT STA or AP may use IEEE 802.11 to transmit and receive, EHT may refer to a next generation IEEE 802.11 communication protocol, which may be IEEE 802.11 be (i.e. SOMA) or may be designated another name).
Park discloses 802.11 be but does not explicitly disclose wherein the information regarding SOMA indicates whether SOMA is used in transmission of data included in a data field of the EHT PPDU. 
Jia from the same field of endeavor disclose an EHT signal field (EHT-SIG) configured to be communicated after the LSIG and including a field wherein the information regarding SOMA indicates whether SOMA is used in transmission of data included in a data field of the EHT PPDU (Jia, [0031] incorporate space-time block codes (STBCs) to enhance the throughput of lower signal-to-noise (SNR) WLAN signals. In keeping with the two STA scenario noted above, the ensuing disclosures provide for an STBC-based SOMA scheme that incorporates STBC block codes that may be applied to either one or both of the STAs' SOMA modulated data. In addition, an indication of the STBC-based SOMA implementation is to be included in the packet data frame structure, such as in the Extremely High Throughput (EHT) signal (SIG) field, to ensure proper processing).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified EHT preamble design disclosed by Park and SOMA signaling disclosed by Jia with a motivation to make this modification in order to improve throughput rate performance for lower signal strength data (Jia, abstract).	
Regarding claim 9, Park discloses wherein the reception unit includes an antenna used to receive the EHT PPDU (Park, Fig. 7 712 antenna [0063] the EHT STA or AP may receive beacon frames using PPDU).
	Regarding claim 10, Park discloses using SIG to identify 802.11 amendment and wherein in a case where the information regarding SOMA included in the EHT PPDU received by the reception unit compatible with [SOMA] is performed as the reception process for receiving the data included in the data field of the received EHT PPDU received by the reception unit (Park, [0103, 117] When new SIG fields have been defined in a new amendment, for example the IEEE 802.11ax HE-SIG-A, only devices that support IEEE 802.11ax and any follow-on  amendments (e.g. IEEE 802.11be) (i.e. SOMA) can decode the information in the HE-SIG-A field, If the PPDU 1300 is HE (e.g., the reserved bit 1322=1), then design of this common SIGA field is identical to currently defined HE-SIGA (i.e. using SOMA)), but does not explicitly disclose in a case where the information regarding SOMA included in the EHT PPDU received by the reception unit, indicates that SOMA was used in the transmission of data included in a data field of the EHT PPDU, a reception process compatible with SOMA is performed as the reception process for receiving the data included in the data field of the received EHT PPDU received by the reception unit.
Jia from the same field of endeavor discloses in a case where the information regarding SOMA included in the EHT PPDU received by the reception unit, indicates that SOMA was used in the transmission of data included in a data field of the EHT PPDU, a reception process compatible with SOMA is performed as the reception process for receiving the data included in the data field of the received EHT PPDU received by the reception unit (Jia, [0031] incorporate space-time block codes (STBCs) to enhance the throughput of lower signal-to-noise (SNR) WLAN signals. In keeping with the two STA scenario noted above, the ensuing disclosures provide for an STBC-based SOMA scheme that incorporates STBC block codes that may be applied to either one or both of the STAs' SOMA modulated data. In addition, an indication of the STBC-based SOMA implementation is to be included in the packet data frame structure, such as in the Extremely High Throughput (EHT) signal (SIG) field, to ensure proper processing).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified EHT preamble design disclosed by Park and SOMA signaling disclosed by Jia with a motivation to make this 
	Regarding claim 11, Park discloses wherein in a case where the EHT PPDU received by the reception unit does not include the information [regarding SOMA], a reception process using a different method from [SOMA] is performed as a reception process for receiving data included in the EHT PPDU received by the reception
Unit (Park, [0137, 117] decode a legacy preamble portion of the PPDU, the legacy preamble portion before the U-SIG, wherein the legacy preamble comprises a legacy signal field (L-SIG) and a repeated legacy signal field (RL-SIG), wherein the
L-SIG comprises a length field, the length field indicating length of the PPDU, wherein the length mod 3 is equal to zero) but does not explicitly disclose wherein in a case where the information regarding SOMA included in the EHT PPDU received by the reception unit does not indicate that SOMA was used in the transmission of data included in a data field of the EHT PPDU, a reception process using a different method from SOMA is performed as the reception process for receiving data included in the data field of the EHT PPDU received by the reception unit.
Jia from the same field of endeavor discloses wherein in a case where the information regarding SOMA included in the EHT PPDU received by the reception unit does not indicate that SOMA was used in the transmission of data included in a data field of the EHT PPDU, a reception process using a different method from SOMA is performed as the reception process for receiving data included in the data field of the EHT PPDU received by the reception Unit (Jia, [0031] incorporate space-time block codes (STBCs) to enhance the throughput of lower signal-to-noise (SNR) WLAN signals. In keeping with the two STA scenario noted above, the ensuing disclosures provide for an STBC-based SOMA scheme that incorporates STBC block codes that may be applied to either one or both of the STAs' SOMA modulated data. In addition, an indication of the STBC-based SOMA implementation is to be included in the packet data frame structure, such as in the Extremely High Throughput (EHT) signal (SIG) field, to ensure proper processing).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified EHT preamble design disclosed by Park and SOMA signaling disclosed by Jia with a motivation to make this modification in order to improve throughput rate performance for lower signal strength data (Jia, abstract).
	Regarding claim 12, Park discloses wherein the received EHT PPDU is compliant with the Institute of Electrical and Electronics Engineers (IEEE) 802.11 be standard (Park, [0103] When new SIG fields have been defined in a new amendment, for example the IEEE 802.11ax HE-SIG-A, only devices that support IEEE 802.11ax and any follow-on amendments (e.g. IEEE 802.11be) can decode the information in the HE-SIG-A field).
	Regarding claim 13, Park discloses wherein the information regarding SOMA is information indicating whether SOMA was used to multiplex data included in the data field of the received EHT PPDU (Park, [0141] decoding a portion of a PPDU, the portion of the PPDU including a physical universal signal field (U-SIG), the U-SIG including a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field, the version identifier field indicating a standard version of the PPDU).
	Regarding claim 14, Park discloses wherein the information regarding SOMA includes a parameter regarding SOMA used in the transmission of the data included in the data field of the received EHT PPDU (Park, [0141] decoding a portion of a PPDU, the portion of the PPDU including a physical universal signal field (U-SIG), the U-SIG including a version independent portion and a version dependent portion, the version independent portion comprising a version identifier field, the version identifier field indicating a standard version of the PPDU).
	Regarding claim 15, Park discloses wherein the parameter regarding SOMA includes at least one of information indicating a destination of the data, information indicating a modulation method and a coding rate of the data (Park, [0139] The AD SIG 2112 includes a MCS field that indicates how the data field 2118 is encoded in accordance with some embodiments), information regarding transmission power of the data, or information regarding a constellation of the data (Park, [0100] the MAC circuitry 706 may be arranged to contend for the wireless medium based on channel contention settings, transmitting power level, and a clear channel assessment level).
Regarding claims 16-19, these claims recite "A control method of a communication apparatus" (Fig. 5 AP or station) and "A non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of a communication apparatus" ([0061] the system can be programmable or software configured) that disclose similar functions and steps as .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415              

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415